

EXHIBIT 10.3


Company Name: -Ultimate Software
SLA: SLA-HOS1330892
SAVVIS
SAVVIS SERVICE LEVEL A.TTACHMENT­
Colocation Services Service Level Agreement ("SLA")


This Colocation Services Service Level Attachment ("SLA" or "SLA Attachment")
sets forth the applicable service levels ("Service Levels") for the Colocation
Services and the HAN Internet Access Service ("Internet Connectivity Service",
together with Colocation Services referred to collectively as "Services")
provided to Customer within a Savvis Facility. This SLA Attachment is subject to
and incorporated into the Savvis Master Service Agreement or Centurylink
Agreement, including the Savvis Service Schedule - Colocation Service between
the parties and any terms not defined in this SLA Attachment shall have the
meaning set forth therein.


1.
Service Levels and Service Credits



The Services are provided with the following categories of Service Levels:


A.
Power Availability

B.
Temperature and Humidity

C.
Internet Connectivity Availability

D.
Internet Connectivity Latency

E. Internet Connectivity Packet Delivery


In the event of a Service Level Failure (hereinafter defined), Customer may be
entitled to receive the applicable service credit set forth herein ("Service
Credits"). Eligibility for Service Credits related to Power Availability and
Internet Connectivity Availability is dependent upon the Customer's selection of
the Power Source Connection and Savvis Internet Connectivity Source Connection
listed below:




Power Source


Savvis Internet
Services eligible for a Power Availability or Internet Connectivity
Connection
Connectivity Source
Service Credit (Service Credit based on
 
Connection
the Monthly Recurring Charge ("MRC")
 
 
for the Affected Service)
Primary and
Primary and Redundant
 
Redundant
(Requirement: fifty
 
 
percent (50%) of
Colocation Service and Internet
 
Customer's Internet
Connectivity Service
 
bandwidth in each specific
 
 
Savvis Facility must be
 
 
purchased from Savvis or
 
 
Centurvlink)
 
Primary and
 
Colocation Service (space and power
Redundant
Primary only or none
component) only
Primary Only
Primary and Redundant
Internet Connectivity Service only
Primary Only
Primary only or none
None







--------------------------------------------------------------------------------



A.
POWER AVAILABILITY



The Colocation Service is provided with the Power Availability Service Level set
forth below:


Power Availability    I 100%     














--------------------------------------------------------------------------------





In order to be eligible for Power Availability Service Level, Customer (i) shall
maintain and utilize primary and redundant power sources and equipment capable
of operating at 100% of load, without sustaining an outage solely caused by
power being lost to just one of the two power sources, (ii) shall use cabling
that meets national electrical and fire stahdards and any specification required
by Savvis, (iii) shall connect its Equipment directly into both the A power
source and the B power source, (iv) shall not permit power utilization to exceed
the power rating identified ih the Service Order, unless provided otherwise in
the Service Schedule or the Service Order, and (v) shall maintain all Customer
Equipment in compliance with the electrical regulations of the region where such
Customer Equipment is installed.


If the Colocation Service is subject to a Power Outage, a Power Availability
Service Level Failure shall be deemed to occur and Customer is entitled to a
Service Credit set forth in the table below. Service Credits for Power Outages
are based on cumulative Power Outages over a calendar month. All Power Outage
measurements will be based on Savvis' internal monitoring equipment and records.


Cumulative Duration of Power Outages within a Calendar Month
Service Credit for Power Outages based on a Percentage of MRC for the Affected
Service of the Colocation Service
≥1minute and < 45 minutes
5%
≥45 minutes and < 3 hours 37 minutes
10%
≥3 hours 37 minutes and < 7 hours 12 minutes
20%
≥than 7 hours 12 minutes
30%



B.
TEMPERATURE AND HUMIDITY



The Colocation Service is provided with the following Temperature and Humidity
Service Levels in accordance with the terms of this SLA.


Savvis Data Center (SOC) Environment
Service Level
SDC Temperature
Within the allowable ASHRAE range of 5gof to go°F.
SDC Non-Condensing Humidity Range
Within the allowable ASHRAE range of 20% relative humidity to 80% relative
humidity or a 62°F dew point.



A "Temperature Service Level Failure" shall occur as a result of the SDC
temperature falling below 5go Fahrenheit or exceeding to goo Fahrenheit, as
allowed range under ASHRAE, for at least one hundred-twenty (120) consecutive
minutes in either case for reasons other than an Excluded Event. In the event
that a Termperature Service Level Failure occurs two or more times during any
calendar month then subject to the terms of this SLA, Customer will be entitled
to a Service Credit in a amount equal to 1/3oth of the MRC for the Affected
Services of the Colocation Service paid by Customer in the month that the
Temperature Service Level Failure occurred.


A "Humidity Service Level Failure" shall occur as a result of the SDC humidity
falling below 20% relative humidity or exceeding 80% relative humidity or 62°
Fahrenheit dew point, as allowed range under ASHRAE, for at least one
hundred-twenty (120) consecutive minutes in






--------------------------------------------------------------------------------





either case for reasons other than an Excluded Event. In the event that a
Humidity Service Level Failure occurs two or more times during any calendar
month then subject to the terms of this SLA, Customer will be entitled to a
Service Credit in an amount equal to 1/30th of the MRC for the Affected Services
of the Colocation Service paid by Customer in the month that the Humidity
Service Level Failure occurred.


C.
INTERNET CONNECTIVITY AVAILABILITY



The Internet Connectivity Service is provided with the Availability Service
Level set forth below.


Availability    99.99%




If the Internet Connectivity Service is subject to a Network Outage, an Internet
Connectivity Availability Service Level Failure shall be deemed to occur and
Customer is entitled to a Service Credit set forth in the table below. Service
Credits for Network Outages are based on cumulative Network Outages over a
calendar month.








Cumulative Duration of Network Outages within a Calendar Month
Service Credits for Network Outages based on a Percentage of MRC for the
Affected Service of the Internet Connectivity Service
≥5 minutes and < 60 minutes
5%
≥60 minutes and < 3 hours
15%
≥3 hours and < 6 hours
35%
≥6 hours
50%



D.
INTERNET CONNECTIVITY LATENCY



The Internet Connectivity Service is provided with the Internet Connectivity
Latency Service Levels measured within the Savvis Core Network as set forth
below. Failure to meet Latency Service Levels is not considered a Network
Outage.


Global Average Monthly Internet Connectivity Latency Service Level (Metrics are
calculated: Roundtrip in milliseconds (ms))




Reaion


NA-E
 
 
 
 


NA-E


50


NA-C
 
 


NA-C


65


50


NA-W
 


NA-W


100


65


50


E-E


E-E


110


150


200


35


E-W
 
 


E-W


115


200


210


40


35


AP-N1
 


AP-Nl


210


200


200


350


    300


65
AP-N2 I







--------------------------------------------------------------------------------





Company Name: -Ultimate Software
SLA: SLA-HOS1330892






AP-N2


285


255


215


375


385


65


55


AP-S
 


AP-S


260


270


230


400


400


100


45


50


AP-A


AP-A


330


300


260


410


400


150


170


140


80



Average Monthly Transatlantic Internet Connectivity Latency Service Level
(Metrics are calculated: Roundtrip in milliseconds (ms))


Transatlantic Route
Latency
NY- London
95 ms
D.C. - Frankfurt
100 ms





If the actual monthly average Latency exceeds the applicable maximum Latency
Service Levels, set forth in the Internet Connectivity Latency Service Level
tables above in a given calendar month, a Internet Connectivity Latency Service
Level Failure shall be deemed to occur and Customer is entitled to a Service
Credit equal to 2.5% of the MRC for the Affected Service of the Internet
Connectivity Service.




E. INTERNET CONNECTIVITY PACKET DELIVERY


The Internet Connectivity Service is provided with the Packet Delivery Service
Level set forth below. Failure to meet a Packet Delivery Service Level is not
considered a Network Outage.


Packet Delivery    99.5%


If the actual monthly Packet Delivery is less than the Packet Delivery Service
Level set forth above, a Packet Delivery Service Level Failure shall be deemed
to occur and Customer is entitled to a Service Credit in the amount of 2.5% of
the MRC for the Affected Service of the Internet Connectivity Service.




2.
Example of Service Credit Calculations



Service Credits are based on cumulative Power Outages, Savvis Network Outages,
Temperature Service Level Failures, and/or Humidity Service Level Failures over
a calendar month.


Example 1: Customer has ten (10) racks each with a primary and redundant power
circuit. The racks are connected to the internet via either a) an alternative
carrier serving the Savvis Data Center or b) through Savvis via a primary
Network connection only (there is no redundant Network connection). If both the
primary and redundant power circuits of two racks incur a Power Outage, the
Service Credit is calculated as a percentage applied to the MRCs for the
eligible Affected Services, which would be the monthly charges for the two (2)
racks only as the Network Services are not considered an "Affected Service".


Example 2: Customer has ten (10) racks each with a primary and redundant power
circuit. The racks are connected to the internet via Savvis multiline access
circuits (primary and redundant Internet Connectivity Service). If both the
primary and redundant power circuits of two racks incur a Power Outage, the
Service Credit is calculated as a percentage applied to the




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





MRCs for the Affected Services, which would be the monthly charges for the two
(2) racks and twenty percent (20%) of the MRCs for Internet Connectivity Service
(i.e., the Internet Connectivity Service MRCs apportioned to two (2) of ten (10)
racks).


Example 3: Customer has ten (10) racks each with a primary and redundant power
circuit. The racks are connected to the internet via Internet Connectivity
Service using both primary and redundant access circuits. If both the primary
and redundant access circuits incur a Network Outage, the Service Credit is
calculated against the MRCs for the Affected Services, which would be the
monthly charges for the ten (10) racks and one-hundred percent (100%) of the
Internet Connectivity Service MRCs.




3.
Maintenance



Current scheduled maintenance windows are described in the Savvis Customer Guide
and Handbook ("Scheduled Maintenance"). Savvis has the right to perform
Scheduled Maintenance or Emergency Maintenance, which may limit or suspend the
Availability .of the Services. The suspension of the Availability of any of the
Services during Scheduled or Emergency Maintenance shall not be deemed a Service
Level Failure (e.g., Network Outage, Power Outage, Temperature Service Level
Failure, or Humidity Service Level Failure) and Customer shall not be entitled
to any Service Credit. Savvis shall provide Customer with at least ten (10) days
prior written notice of any Scheduled Maintenance activities via the
SavvisStation customer portal. Emergency Maintenance may not be posted because
of its immediate nature.


Customer shall be entitled to defer any Scheduled Maintenance on Savvis Services
that only affects Customer; provided, however, Customer shall not be entitled to
any Service Credits as set forth above to the extent that Savvis' failure to
satisfy any of its obligations under this SLA Attachment is due to Savvis'
inability to conduct Scheduled Maintenance as originally scheduled and as
measured from such date that the Scheduled Maintenance would have ordinarily
occurred. The parties shall work together in good faith to determine a new
mutually agreed upon Scheduled Maintenance date and time. Customer shall not be
entitled to defer Emergency Maintenance.




4. Process


Customer must request any Service Credit due hereunder by submitting an e-mail
to billing@savvis.com within sixty (60) calendar days of the conclusion of the
month in which the Service Level Failure(s) occurs. Customer waives any right to
Service Credits not requested within this sixty (60) calendar day period.
Service Credits will be issued once validated by Savvis and applied toward the
invoice which Customer receives no later than two (2) months following
Customer's Service Credit request. All performance calculations and applicable
Service Credits are based on Savvis records and data unless Customer can provide
Savvis with clear and convincing evidence to the contrary within such sixty (60)
calendar day period.




5. Limitations


Customer will not be eligible to accrue any otherwise applicable Service Credits
if Customer is in breach or default under any provisions of the Agreement at the
time the Service Level Failure occurred and will not be entitled to any
otherwise available Service Credit if Customer is in breach or default under any
provisions of the Agreement at the time such Service Credit is requested by
Customer until such breach is cured.






--------------------------------------------------------------------------------





Company Name: -Ultimate Software
SLA: SLA-HOS1330892


In no event will the total Service Credits accrued in any single month exceed,
in the aggregate across all Service Levels and events, fifty percent (50%) of
the invoiced amount for the Affected Service.


This SLA provides Customer's sole and exclusive remedies for any Service
interruptions, deficiencies, or failures of any kind. To clarify, such sole and
exclusive remedies shall not apply to breaches of unrelated obligations under
the Agreement such as infringement, confidentiality, etc. Service Levels and
Service Credits set forth in this SLA Attachment shall not apply with respect to
any Excluded Events. "Excluded Event" means any event that adversely impacts the
Service that is caused by (a) the acts or omissions of Customer, its employees,
customers, contractors or agents; (b) the failure or malfunction of equipment,
applications or systems not owned or controlled by Savvis; (c) Force Majeure
events; (d) Scheduled or Emergency Maintenance; (e) any suspension of Service
pursuant to the Agreement; (f) the unavailability of required Customer
personnel, including as a result of failure to provide Savvis with accurate,
current contact information; or (g) any other circumstance specified in the
applicable SSG.




Notwithstanding anything contained herein or in the Savvis Master Service
Agreement to the contrary, the following provisions shall apply to the Services:


Customer may terminate the· Affected Service(s), if Customer experiences: (a) a
single Power Outage or Network Outage greater than seven (7) hours, twelve (12)
minutes in any given month; or (b) two (2) or more Power Outages or Network
Outages, each lasting more than one hour, within a six (6) month period (each
experience under section (a) or (b) is defined as a "Chronic Service Termination
Event").


If a Chronic Service Termination Event occurs and Customer desires to terminate,
Customer shall provide Savvis with written notification detailing the
performance deficiency(ies) giving rise to the Chronic Service Termination
Event, which notice must be sent within thirty (30) days following the Chronic
Service Termination Event. For avoidance of doubt, if the Affected Service(s)
are the only Services the Customer is purchasing from Savvis, then the entire
Agreement may be terminated.. Termination shall be effective as specified in the
Customer's termination notice, but in no event later than one hundred twenty
(120) days from Savvis' receipt of Customer's notice termination. Such
termination shall be without any further obligation to Savvis, including no
obligation for early termination fees or other charges, other than the payment
of all amounts due and owing to Savvis through the date of such termination. If
Customer fails to provide Savvis with timely notification as set forth herein,
Customer will be deemed to have waived its right to terminate as a result of
that particular Chronic Service Termination Event. Failure to provide such
notification shall in no way operate to waive or otherwise affect any of
Customer's other rights related to any other Chronic Service Termination Event.
This termination right, plus any corresponding credits, shall be Customer's sole
and exclusive remedies for any deficiencies and interruptions of Service,
including the failure of Savvis to meet the SLA goals.


6. Definitions


"Affected Service" means the portion of Services directly impacted by the
failure to meet the relevant Service Level described in this SLA Attachment. For
avoidance of doubt, if the Customer has a primary and redundant power source
connection and a primary and redundant Savvis Internet Connectivity Service
connection and either a Network Outage occurs and/or a






--------------------------------------------------------------------------------





Power Outage occurs, then the Affected Services includes both the Colocation and
the Savvis Internet Connectivity Services.


"Availability" means the percentage of time during a month in which the
Colocation Services or Savvis Internet Connectivity is not subject to an outage.
Availability is calculated as follows:
"Availability" = ((Total minutes in a calendar month) - (Total minutes of
outages during a calendar month)) x 1oo
(Total minutes in a calendar month)    )


"Customer Area" means the specific portion of a Savvis Facility in which the
Colocation Service is provided to Customer.


"Emergency Maintenance" means unscheduled maintenance to the Services which must
be performed on an immediate basis where failure to do so is likely to result in
an imminent and/or material Service deficiency.


"Facility" means Savvis Data Center building, or location in which the Customer
Area is located.


"Intra-Metro" - means point-to-point connectivity over Savvis-owned,
metropolitan Ethernet facilities within the same metropolitan area.


"Latency" means the monthly average time it takes for a 64 byte IP test packet
(except where a 1500 byte test packet is noted) to travel round trip across the
relevant portion of the Savvis Network, calculated as:




Monthly Core Latency = Sum of daily average Latency calculations for a given
month/Total number of days in month
 
 




"Network Outage" means any period of at least one minute during which the Savvis
Internet Connectivity Service is unable to transmit or receive data for reasons
other than any Excluded Event.    A Network Outage begins when Customer reports
such Service failure or Savvis is otherwise aware of such failure and ends at
the restoration of the Affected Service. All Network Outage measurements will be
rounded to the nearest one minute increment.
"Packet Delivery" means the monthly average percentage of packets that are
successfully delivered over the relevant portion of the Savvis Internet
Connectivity Service, expressed as a percentage to two (2) decimal places,
calculated as:


Packet Loss= Total number of packets successfully delivered in a given month x
100 Total number of packets scheduled to be delivered in a given month


"Power Outage" means any period of at least one minute during which Customer is
unable to utilize the Colocation Service due to Savvis' failure to provide
Customer with the specified power in the· Customer Area for reasons other than
an Excluded Event. All Power Outage measurements will be rounded to the nearest
one minute increment.


"Regions" mean the areas described and abbreviated below: North America: Canada
& USA
North America - East (NA-E):    USA & Canada, Eastern Standard Time
North America - Central (NA-C): USA & Canada, Ceritral Standard Time
North America - West (NA-W):    USA & Canada, Mountain & Pacific Standard Time
Europe: Austria, Belgium, Denmark, Finland, France, Germany, Greece, Hungary,
Ireland, Italy, Luxembourg, Netherlands, Norway, Poland, Spain, Sweden,
Switzerland and UK
Europe - East (EE):    Hungary, Poland
Europe - West (EW):    Austria, Belgium, Denmark, Finland, France, Germany,
Greece, Ireland, Italy, Luxembourg, Netherlands, Norway, Spain, Sweden,
Switzerland and UK


Asia/Pacific Rim: Austrailia, Hong Kong, Japan, Korea, Malaysia, New Zealand,
Taiwan and Singapore




--------------------------------------------------------------------------------







Asia/Pac Rim - North 1 (AP-N1): Japan and Korea
Asia/Pac Rim - North 2 (AP-N2): Hong Kong and Taiwan
Asia/Pac Rim - South (AP-S): Malaysia and Singapore
Asia/Pac Rim - Australia (AP-A): Australia, New Zealand


"Savvis Core Network" means the Savvis owned and operated IP backbone
infrastructure (AS3561) between the routers, switches, and cabling located in
Savvis Points of Presence and Internet Data Centers. For the avoidance of doubt,
the Savvis Core Network does not include, among other things, access facilities,
backhaul facilities or Customer Equipment.


"Service Credit" means an amount deducted from fees billed to Customer in the
event of a Service Level Failure.


"Service Level Failure" means Power Outage, Network Outage, Temperature Service
Level Failure, or Humidity Service Level Failure.


SAVVIS Communications Canada, Inc.


Name: /s/ James Parker
Title:
Date: 4/30/2103


The Ultimate Software Group of Canada, Inc.


Name: /s/ Robert Manne
Title: Vice President
Date: 3/28/2013




--------------------------------------------------------------------------------







